MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             FILED
regarded as precedent or cited before any                    Apr 26 2017, 10:21 am
court except for the purpose of establishing
                                                                  CLERK
the defense of res judicata, collateral                       Indiana Supreme Court
                                                                 Court of Appeals
estoppel, or the law of the case.                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                          Curtis T. Hill, Jr.
Bargersville, Indiana                                    Attorney General of Indiana

                                                         Christina D. Pace
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Danielle E. Woolley,                                     April 26, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         83A04-1608-CR-1765
        v.                                               Appeal from the Vermillion Circuit
                                                         Court
State of Indiana,                                        The Honorable Bruce V. Stengel,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         83C01-1510-F3-8



Barnes, Judge.




Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 1 of 10
                                             Case Summary
[1]   Danielle Woolley appeals her sixty-four-year sentence for four counts of Level 3

      felony neglect of a dependent. We affirm.


                                                     Issues
[2]   Woolley raises two issues, which we restate as:


              I.       whether her four consecutive sentences were limited to twenty
                       years because her crimes constituted a single episode of criminal
                       conduct; and

              II.      whether her sixty-four-year sentence was inappropriate.

                                                     Facts
[3]   Woolley and her husband, John Woolley, have four children, J.W., C.W.,

      S.W., and A.W. At the time this case commenced, the children were eight,

      five, four, and two years old, respectively. The Woolleys lived with John’s

      parents. In October 2015, the Vermillion County Office of the Department of

      Child Services (“DCS”) investigated a report involving the Woolley children.

      Two DCS workers and a police officer discovered the children locked in squalid

      bedrooms on the second floor of the Woolleys’ house.


[4]   J.W., the oldest child, was locked alone in his room. At the time the DCS

      workers and police officer first observed J.W., he was naked. His hands and

      feet were covered in feces, and fecal matter was caked under his fingernails. He

      did not speak, and he sucked on his hands. The windows in J.W.’s room were

      boarded up, and there was no air conditioning in his room. The floor, walls,


      Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 2 of 10
      and ceiling of J.W.’s bedroom were smeared or spattered with fecal matter.

      The floor of J.W.’s room was completely covered in fecal matter that had been

      worn smooth by people walking on it. Instead of a proper bed, J.W.’s room

      contained a wooden frame, but no mattress. J.W. covered himself with a pile

      of rags or blankets, which were also covered in feces. J.W.’s room also

      contained a cup, bowl, and paper plates, all of which were crusted with fecal

      matter.


[5]   C.W. was also naked, filthy, and locked alone in a room. C.W. screamed and

      did not want to be touched when Woolley picked her up to dress her. The

      guardian ad litem assigned to the Woolley children testified that C.W. “looked

      like some of the children that you see on the commercials on television of

      children that are starving. She was hollow.” July 21, 2016, Tr. p. 38. S.W.

      and A.W., the youngest children, lived in cribs in the Woolleys’ master

      bedroom. They, too, were soiled with feces.


[6]   All four of the children had lice and/or fleas. All of the children were non-

      verbal, and none appeared to recognize their names. None of the children were

      toilet trained. J.W. was the only child who could eat solid food; the others did

      not know how to chew or swallow solids and ate only baby food. The children

      did not appear to recognize each other. Following their removal, all four

      children were admitted to Riley Hospital for Children in Indianapolis for

      treatment.




      Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 3 of 10
[7]   The following is merely an overview of the children’s diagnoses and challenges.

      All of the children were diagnosed with developmental delays or significant

      developmental delays. Eight-year-old J.W., for example, was found to be at a

      young toddler’s age developmentally. All of the children were also diagnosed

      with lack of medical care and feeding dysfunction or problems. C.W., S.W.,

      and A.W. were diagnosed with failure to thrive and/or signs of malnutrition.

      C.W. and A.W. were diagnosed with abnormal or poor dentation. The

      children’s guardian ad litem stated in her victim impact statement that, “The

      impact of the crimes and abuse of these parents is impossible to put into

      words.” Confidential App. Vol. III, p. 38.


[8]   The police officers who searched the Woolleys’ home after the children were

      removed described the condition of the home in their affidavits for probable

      cause. One stated that the odor inside the residence “took his breath away.”

      Id. at 16. Another stated, “The smell was so over whelming [sic] that you could

      not stay very long in the home before your eyes and nose began to burn and

      made you sick.” Id. Another described needing to wear a respirator inside the

      house. Shortly after the children were removed, the house was condemned.


[9]   The State charged Woolley with four counts of Level 3 felony neglect of a

      dependent resulting in serious bodily injury. On March 22, 2016, without the

      benefit of a plea agreement, she pled guilty to the four Level 3 felonies with

      which she was charged. On July 21, 2016, the trial court sentenced Woolley to

      sixteen years for each conviction and ordered her to serve her sentences



      Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 4 of 10
       consecutively. Woolley’s aggregate sentence is sixty-four years. Woolley now

       appeals.


                                                      Analysis
                                  I.       Single Episode of Criminal Conduct

[10]   Woolley first contends that her four convictions represent a single episode of

       criminal conduct and that, as such, her aggregate sentence was limited to

       twenty years.


               In general, a trial court cannot order consecutive sentences in the
               absence of express statutory authority. A sentence that is
               contrary to or violative of a penalty mandated by statute is illegal
               in the sense that it is without statutory authorization. An
               appellate claim of sentencing error is subject to review for abuse
               of trial court discretion; reversal results only if there has been a
               manifest abuse of discretion.


       Slone v. State, 11 N.E.3d 969, 972 (Ind. Ct. App. 2014) (quotations omitted)

       (citations omitted).


[11]   Indiana Code Section 35-50-1-2 provides that, except for crimes of violence, the

       aggregate of one’s consecutive terms of imprisonment for multiple felony

       convictions arising out of an episode of criminal conduct shall not exceed the

       sentences set out by Indiana Code Section 35-50-1-2(d).1 “Episode of criminal




       1
         Indiana Code Section 35-50-1-2(d)(4) provides, “If the most serious crime for which the defendant is
       sentenced is a Level 3 felony, the total of the consecutive terms of imprisonment may not exceed twenty (20)
       years.”

       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017           Page 5 of 10
       conduct” means “offenses or a connected series of offenses that are closely

       related in time, place, and circumstance.” Ind. Code § 35-50-1-2(b). Woolley

       was convicted of Level 3 felonies and contends her aggregate sentence may not

       exceed twenty years.


[12]           In determining whether multiple offenses constitute an episode of
               criminal conduct, the focus is on the timing of the offenses and
               the simultaneous and contemporaneous nature, if any, of the
               crimes. Additional guidance on the question can be obtained by
               considering whether the alleged conduct was so closely related in
               time, place, and circumstance that a complete account of one
               charge cannot be related without referring to the details of the
               other charge. Whether certain offenses constitute a single
               episode of criminal conduct is a fact-intensive inquiry to be
               determined by the trial court.


       Slone, 11 N.E.3d at 972 (citations omitted) (quotations omitted).


[13]   With regard to ordering consecutive sentences, the trial court stated:

               The Court feels that this situation is not an episode of criminal
               conduct. The charging information for all four counts says,
               “Prior to and including October 21, 2015—” so it’s just not the
               date of October 21, 2015, but it’s prior to. And I will look at this
               a little bit more as I talk about this, but the information contained
               in the probable cause affidavit from Mrs. Woolley and her
               husband was that they had been living at the address at 604 Vine
               Street for the prior three years, approximately three years or
               more, and there is evidence that this conduct occurred daily for
               years. That it’s not a single event. That it’s not closely related in
               time at all. It involves four individuals . . . So I think this is a
               series of conduct that happened over a long, long period of time
               and so the episode of criminal conduct does not apply in this
               situation.

       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 6 of 10
       July 21, 2016, Tr., pp. 69-70.


[14]   We agree that the lengthy period of time over which Woolley neglected the

       children is critical to deciding this issue. We also conclude that the number of

       victims, while not dispositive, is helpful here in addressing this issue. We

       acknowledge that the nature of the neglect of each child was similar. However,

       the simple fact that all four children were neglected necessarily means that

       Woolley made the decision to neglect each of them individually. More

       importantly, Woolley’s abuse of the children was not a spree resulting in a

       connected series of offenses closely connected in time, place, and circumstance

       as required by Indiana Code Section 35-50-1-2(b). Cf. Harris v. State, 861

       N.E.2d 1182 (Ind. 2007) (Holding that convictions for sexual misconduct with

       a minor constituted one episode of criminal conduct because the acts, involving

       two victims, took place in the same bed, five minutes apart, and for the same

       reason—that the girls must have intercourse in order to stay the night with the

       defendant.) Instead, the neglect here was sustained over several years.

       Woolley’s earliest acts of neglect—which may well have taken place before

       some of the children were born—simply are not closely connected in time or

       circumstance to those that took place years later and do not constitute a single

       episode of criminal conduct.


[15]   The parties seem to disagree regarding the significance of the idea that crimes

       constitute an episode of criminal conduct when they are so closely connected in

       time, place, and circumstance that a complete account of each offense cannot be

       related without referring to the details of another. See Tedlock v. State, 656 N.E.2d

       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 7 of 10
       273, 276 (Ind. Ct. App. 1995). We note that our supreme court has referred to

       this test as,


               a bit of an overstatement. We are of the view that although the
               ability to recount each charge without referring to the other can
               provide additional guidance on the question of whether a
               defendant’s conduct constitutes an episode of criminal conduct, it
               is not a critical ingredient in resolving the question. Rather, the
               statute speaks in less absolute terms . . . .


       Harris v. State, 861 N.E.2d at 1188 (citing Reed v. State, 856 N.E.2d 1189, 1200

       (Ind. 2006). We therefore do not apply that test in this case.


[16]   The extended period of time over which Woolley neglected her children, and

       the fact that four different children were victims is sufficient to support our

       conclusion that her crimes were not an episode of criminal conduct. The trial

       court did not abuse its discretion by ordering Woolley to serve her four

       sentences consecutively for an aggregate sentence of sixty-four years.


                                         II.      Inappropriate Sentence

[17]   Woolley argues that her sixty-four-year sentence is inappropriate under Indiana

       Appellate Rule 7(B). Appellate Rule 7(B) provides that we may revise a

       sentence authorized by statute if, after due consideration of the trial court’s

       decision, we find that the sentence is inappropriate in light of the nature of the

       offenses and the character of the offender. When considering whether a

       sentence is inappropriate, we need not be “extremely” deferential to a trial

       court’s sentencing decision. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct.


       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 8 of 10
       App. 2007). Still, we must give due consideration to that decision. Id. We also

       understand and recognize the unique perspective a trial court brings to its

       sentencing decisions. Id. Under this rule, the burden is on the defendant to

       persuade the appellate court that his or her sentence is inappropriate. Childress

       v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[18]   The principal role of Rule 7(B) review “should be to attempt to leaven the

       outliers, and identify some guiding principles for trial courts and those charged

       with improvement of the sentencing statutes, but not to achieve a perceived

       ‘correct’ result in each case.” Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.

       2008). We “should focus on the forest—the aggregate sentence—rather than

       the trees—consecutive or concurrent, number of counts, or length of the

       sentence on any individual count.” Id. When reviewing the appropriateness of

       a sentence under Rule 7(B), we may consider all aspects of the penal

       consequences imposed by the trial court in sentencing the defendant, including

       whether a portion of the sentence was suspended. Davidson v. State, 926 N.E.2d

       1023, 1025 (Ind. 2010).


[19]   We acknowledge that Woolley’s character is notable in that she has no criminal

       history and that she plead guilty in this matter without the benefit of a plea

       agreement. The nature of her offenses however, reflects poorly on her character

       and more than justifies the lengthy sentence she received.


[20]   In its sentencing statement, the trial court described the pictures of the children

       as “hard to describe” and “horrific,” and stated, “[t]his brutal callous lifelong


       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 9 of 10
       torture of her children was so heinous and horrific in nature to be beyond

       description or complete understanding.” July 21, 2016, Tr. pp. 74-75. We

       agree with that assessment. The conditions in which Woolley kept the children

       were so deplorable and unsanitary that the police officers and others who

       entered the house felt physically ill and required respirators to complete their

       work. The children were so neglected that they suffered physically,

       emotionally, cognitively, medically, and socially. J.W., for example, has been

       placed in a residential program, and, according to his medical records, may

       require life-long care in an assisted living facility. While the children suffered

       inside the house, Woolley, the trial court noted, was frequently observed by

       neighbors “in the back yard with her husband lounging around a pool . . . .” Id.

       at 75. Woolley’s neighbor stated she was unaware that any children lived in

       Woolley’s house. The nature of these offenses is nothing short of heinous.

       Woolley’s sixty-four-year sentence is not inappropriate.


                                                 Conclusion
[21]   Woolley’s crimes did not constitute an episode of criminal conduct, and the

       trial court did not abuse its discretion by ordering her to serve an aggregate

       sentence of sixty-four years. The sixty-four-year sentence is not inappropriate.

       We affirm.


       Affirmed.


       Kirsch, J., and Robb, J., concur.


       Court of Appeals of Indiana | Memorandum Decision 83A04-1608-CR-1765 | April 26, 2017   Page 10 of 10